                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ARI BAILEY,                                        No. 3:11-CV-00577

                                                   (Judge Mannion)
                               Plaintiff,

       v.

STEPHEN FOROSTIAK, et al.,

            Defendants.


                         MEMORANDUM OPINION


BACKGROUND

      Plaintiff Ari Bailey initiated this pro se civil rights action pursuant to

Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics,

403 U.S. 388 (1971), while confined at the Federal Correctional Center at

Allenwood in White Deer, Pennsylvania. (Doc. 1). Plaintiff has updated his

address of record numerous times throughout this litigation, and on

November 1, 2019, Plaintiff most recently advised the Court of his new

address in Baltimore, Maryland. (Doc. 275). Earlier this year, Plaintiff filed a

request for docket entries, which he also labeled as “Notice of Change of

Address.” (Doc. 281). This document, however, provides no reference to

Plaintiff’s change of address nor does it provide an updated address. Since

then, the Court’s attempts to communicate by mail with Plaintiff have been



                                       1
returned as undeliverable and marked “Return to Sender” and “Unable to

Forward.” (Doc. 282). A review of the inmate locators for the Pennsylvania

and Maryland Departments of Corrections provide that Plaintiff is not in the

custody of the either the Pennsylvania or Maryland DOC.1



DISCUSSION

      A review of the docket reflects that a copy of this Court’s Standing

Practice Order was mailed to Plaintiff on March 28, 2011. (Doc. 3). The

Standing Practice Order provides, in pertinent part:

            A pro se plaintiff has the affirmative obligation to keep the court
            informed of his or her current address. If the plaintiff changes his
            or her address while the lawsuit is being litigated, the plaintiff
            shall immediately inform the court of the change, in writing. If the
            court is unable to communicate with the plaintiff because the
            plaintiff has failed to notify the court of his or her address, the
            plaintiff will be deemed to have abandoned the lawsuit.

Id. That order further provides that Plaintiff “shall follow the requirements of

these rules or suffer the consequences of their failure to do so, including

possible dismissal of this action. Unless otherwise ordered by the court, there

will be no hearing.” Id. Middle District of Pennsylvania Local Rule 83.18

similarly provides that a pro se litigant has an affirmative obligation to keep

the Court informed of his or her address and must immediately inform the

Court if his or her address changes during the court of the litigation.


1
 For a period of time in 2019, Plaintiff was incarcerated at the Jessup
Correctional Institution in Jessup, Maryland. (See Doc. 275).

                                       2
      The Court notes that because Plaintiff previously notified the court

when he has changed addresses on multiple occasions, Plaintiff was clearly

aware of his responsibility to advise the Court of any change in his address.

Although Plaintiff has again apparently relocated, he has failed to provide

this Court with his current address in violation of the requirements of Local

Rule 83.18 and the Standing Practice Order, and the Court is unable to

discern where Plaintiff may be located.

      When a plaintiff fails to prosecute a case or comply with an order of

court, dismissal of the action is appropriate. See Fed. R. Civ. P. 41(b); Link

v. Wabash Railroad Co., 370 U.S. 626, 629 (1962). Plaintiff’s present

whereabouts are unknown, and he has not communicated with the Court

since the Court’s attempts to communicate with Plaintiff were returned as

undeliverable. Plaintiff’s failure to provide his current address has prevented

this matter from proceeding.

      Based on these circumstances, the Court concludes that Plaintiff is no

longer interested in pursuing his pending claims. Accordingly, it would be a

waste of judicial resources to allow this action to continue. The Court’s

inability to communicate with Plaintiff is solely the result of his own inaction

and renders ineffective any sanction short of dismissal. See Poulis v. State

Farm, 747 F.2d 863, 868-69 (3d Cir. 1984).



CONCLUSION


                                       3
        For the foregoing reasons, this Court will dismiss this action for failure

to prosecute. In the event that Plaintiff provides the Court with his current

address within a reasonable period of time, this determination may be

reconsidered.

        An appropriate Order follows.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: March 31, 2020
19-577-01




                                         4
